 


Exhibit 10.3
 


MERGER AGREEMENT


by, between and among


By Design, Inc.
("Purchaser")


and


BDI Acquisition Corp.
(“Merger Subsidiary”)


and


Asset Holdings Corporation
("Company")


and


Deanie J. Underwood and Bradley C. Underwood
("Stockholders")


April 15, 2009


 




 
 

--------------------------------------------------------------------------------

 




1.
MERGER
  1
1.1
Plan of Merger
  1
1.2
Closing; Transaction Date
  1
1.3
Cooperation After Closing
  2
   
 
2.
REPRESENTATIONS AND WARRANTIES OF SELLER AND STOCKHOLDER
  2
2.1
Organization and Corporate Power
  2
2.2
Due Authorization; Effect of Transaction
  2
2.3
Financial Statements and SEC Forms
  3
2.4
Accounts Receivable
  3
2.5
Liabilities
  3
2.6
Capitalization
  3
2.7
Dividends and Distributions
  3
2.8
Subsidiaries
  3
2.9
Real Property
  4
2.10
Leases
  4
2.11
Personal Properties
  4
2.12
Employment Arrangements
  4
2.13
Material Contracts and Arrangements
  4
2.14
Ordinary Course of Business
  4
2.15
Litigation and Compliance with Laws
4
2.16
Tax Returns
  5
2.17
Environmental Matters
  5
2.18
Trademarks, Licenses, Etc
  5
2.19
Insurance Policies
  6
2.20
Extraordinary Events
  6
2.21
Adverse Restrictions
  6
2.22
Material Information
  6
2.23
Certain Transactions
  6
2.24
No Governmental Authorizations or Approvals Required
  6
2.25
Employee Benefit Plans
  7
2.26
Securities Compliance
  8
2.27
Continuing Representations
  8
3.
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF PURCHASER
  8
3.1
Organization and Corporate Power
  8
3.2
Due Authorization; Effect of Transaction
  8

 
 


 
- i -

--------------------------------------------------------------------------------

 








3.3
Financial Statements
  8
3.4
Accounts Receivable
  9
3.5
Liabilities
  9
3.6
Capitalization
  9
3.7
Dividends and Distributions
  9
3.8
Subsidiaries
  9
3.9
Real Property
  9
3.10
Leases
 9 
3.11
Personal Properties
  10
3.12
Employment Arrangements
  10
3.13
Material Contracts and Arrangements
  11
3.14
Ordinary Course of Business
  11
3.15
Litigation and Compliance with Laws
  12
3.16
Tax Returns
  12
3.17
Environmental Matters
  13
3.18
Trademarks, Licenses, Etc
  13
3.19
Insurance Policies
  14
3.20
Extraordinary Events
  14
3.21
Adverse Restrictions
  14
3.22
Material Information
  14
3.23
Products in Warranty
  14
3.24
Certain Transactions
  14
3.25
No Governmental Authorizations or Approvals Required
  15
3.26
Employee Benefit Plans
  15
3.27
Continuing Representations
  16
4.
COVENANTS AND AGREEMENTS
  16
4.1
Purchaser’s and Merger Subsidiary's Covenants and Agreements Pending Closing
  16
   
 
5.
CONDITIONS OF COMPANY'S OBLIGATIONS
  17
5.1
Opinion of Purchaser's and Merger Subsidiary's Counsel
  17
5.2
No Opposition
  17
5.3
Reserved
  17
5.4
Representations and Covenants
  17
5.5
Satisfaction of Counsel
18
5.6
Instruments of Transfer
  18
5.7
Diligence
  18
     
6.
CONDITIONS OF SELLER'S AND STOCKHOLDER'S OBLIGATIONS
  18
6.1
Opinion of Company's Counsel
  18
6.2
Representations and Covenants
  18
6.3
No Opposition
18
6.4
Diligence
  19

 
 


 
- ii -

--------------------------------------------------------------------------------

 





     
6.5
Audit
  19
6.6
Form 8-K
  19
   
 
7.
INDEMNIFICATION BY PURCHASER, MERGER SUBSIDIARY AND STOCKHOLDERS
  19
7.1
Indemnification
  19
7.2
Notice of Claim
  20
   
 
8.
INDEMNIFICATION BY COMPANY
  20
8.1
Indemnification
  20
8.2
Notice of Claim
21
   
 
9.
FINDER'S FEE
  21
10.
AMENDMENTS; WAIVERS
22
11.
TERMINATION OF AGREEMENT
  22
11.1
TERMINATION
  22
11.2
EFFECT OF TERMINATION
  22
12.
ASSIGNMENT; SUCCESSORS AND ASSIGNS
22
13.
SEVERABILITY
  23
14.
COUNTERPARTS
  23
15.
SECTION AND OTHER HEADINGS
  23
16.
NOTICES
  23
17.
GENDER
25
18.
LAW TO GOVERN
  25
19.
COURTS
  25
20.
ARBITRATION
  25
     
EXHIBITS
     
A  PLAN OF MERGER
27
B  CERTAIN DEFINED TERMS
  28
     






 
- iii -

--------------------------------------------------------------------------------

 


MERGER AGREEMENT


THIS MERGER AGREEMENT (this "Agreement") is entered into this 15th day of April
2009, by, between and among Asset Holdings Corporation, a Maryland corporation
(the “Company”), By Design, Inc., a Nevada corporation (the "Purchaser"), BDI
Acquisition Corp., a Nevada, corporation, and wholly owned subsidiary of the
Purchaser (the "Merger Subsidiary"), and Deanie J. Underwood and Bradley C.
Underwood, individuals and controlling stockholders of the Purchaser (the
"Stockholders");


W I T N E S S E T H  T H A T:


WHEREAS, the Purchaser desires to acquire, on the terms and subject to the
conditions reflected below, the business of the Company; and


WHEREAS, THE Company believes that it is desirable and in the best interests of
the Company that its business be combined with that of the Purchaser in a merger
of the Company with and into the Merger Subsidiary so that the Company will
become a wholly owned subsidiary of the Purchaser as below provided;


NOW, THEREFORE, in consideration of the agreements of the parties hereto, and
intending to be legally bound hereby, the parties hereto agree as follows:


1.          MERGER.


1.1           Plan of Merger.  On the Closing Date (as hereinafter defined) the
parties hereto shall enter into the Plan of Merger attached as Exhibit A hereto
and made a part hereof.


1.2           Closing; Transaction Date.  This Agreement and the other
documents, agreements, securities, and all other instruments required to be
executed or delivered shall be executed and delivered (the execution and
delivery of those instruments being referred to as the "Closing") simultaneously
herewith at 10:00 A.M. on May 22, 2009 (the "Closing Date"), at the offices of
Weintraub Law Group PC; provided, however, all provisions of Articles 5 and 6
have been met or waived in writing.


Upon the occurrence of the Closing hereunder in accordance with the terms and
conditions hereof, the execution and delivery of this Agreement by the parties
hereto and the consummation of the transactions contemplated herein shall be
deemed to have been completed as of 10 A.M. on May 22, 2009.


 
- 1 -

--------------------------------------------------------------------------------

 






1.3           Cooperation After Closing.  The Stockholders will cooperate with
Company and the Purchaser, at their request, on and after the Closing Date, in
furnishing information, evidence, testimony, and other reasonable assistance in
connection with any actions, proceedings, arrangements, or disputes relating to
adjustment of federal income and other taxes of the Company for all periods
prior to the Closing Date and in connection with any such other actions,
proceedings, arrangements, or disputes involving the Company or based upon any
of the Company's contracts, agreements, acts, or omissions that were in effect
or occurred on or prior to the Closing Date.


The Stockholders agree that they will, at any time and from time to time after
the Closing Date, upon request of Purchaser, take or cause to be taken such
further actions and execute and deliver or cause to be executed and delivered
all such further documents as may be reasonably required to consummate the
transactions contemplated hereby.


2.          REPRESENTATIONS AND WARRANTIES OF PURCHASER, MERGER SUBSIDIARY AND
STOCKHOLDERS.


Purchaser, Merger Subsidiary and Stockholders jointly and severally represent
and warrant, covenant and agree that on the execution hereof and on the Closing
Date:


2.1           Organization and Corporate Power.  Purchaser and Merger Subsidiary
are corporations duly organized, validly existing, and in good standing under
the laws of its jurisdiction of incorporation and is duly qualified and in good
standing as a foreign corporation in each other jurisdiction in which it owns or
leases properties, conducts operations, or maintains a stock of goods, with full
power and authority (corporate and other) to carry on the business in which it
is engaged (a true and correct list of each such jurisdiction is set forth in
Schedule 2.1 of the Purchaser Disclosure Schedule) and to execute and deliver
and carry out the transactions contemplated by this Agreement.


2.2           Due Authorization; Effect of Transaction.  No provisions of the
Certificate of Incorporation or Bylaws of Purchaser and Merger Subsidiary, or of
any agreement, instrument, or understanding, or any judgment, decree, rule, or
regulation, to which Purchaser and Merger Subsidiary are a party or by which
Purchaser and Merger Subsidiary are bound, have been or will be violated by the
execution and delivery by Purchaser and Merger Subsidiary of this Agreement or
the performance or satisfaction of any agreement or condition herein contained
upon its part to be performed or satisfied, and all requisite corporate and
other authorizations for such execution, delivery, performance, and satisfaction
have been duly obtained.  Upon execution and delivery, this Agreement will be a
legal, valid, and binding obligation of Purchaser, Merger Subsidiary and
Stockholder, enforceable in accordance with its terms.  Purchaser and Merger
Subsidiary are not in default in the performance, observance, or fulfillment of
any of the terms or conditions of its Articles of Incorporation or Bylaws.
 
- 2 -

--------------------------------------------------------------------------------


 


2.3           Financial Statements and SEC Filings.  Except as set forth on
Schedule 2.3 of the Purchaser Disclosure Schedule, Purchaser has delivered to
the Company the audited consolidated balance sheets of Purchaser as at the close
of its fiscal year for each of the three years ending December 31, 2006, 2007
and 2008 respectively, together with related consolidated statements of
operations, consolidated statements of changes in stockholders' equity, and
consolidated statements of cash flows for the respective years then
ended.  Purchaser has also delivered to the Company its consolidated trial
balance for the three-month period ending March 2009.  Purchaser has also
delivered to the Company all filings required by the Securities Exchange Act of
1934 (the “34 Act”) since inception, including, but not limited to, Forms 10Q,
10QSB, 10K, 10KSB, 12B-25 and SB-2 (“SEC Filings”).


The financial statements and SEC Filings specified above, including in each case
the notes to such financial statements, are hereinafter sometimes collectively
referred to as the "Purchaser Financial Statements."  All of the Purchaser
Financial Statements are true, correct, and complete, have been prepared in
accordance with generally accepted accounting principles consistently followed
throughout the periods (except as set forth in such notes or statements) and
fairly present the financial condition of Purchaser and the results of its
operations as at the dates thereof and throughout the periods covered
thereby.  The Purchaser Financial Statements reflect or provide for all claims
against, and all debts and liabilities of, Purchaser, fixed or contingent, as at
the dates thereof, and there has not been any change between the date of the
most recent Purchaser Financial Statements and the date of this Agreement that
has materially or adversely affected  the business or properties or condition or
prospects, financial or other, or results of operations of Purchaser, and no
fact or condition exists or is contemplated or threatened, which might cause any
such change at any time in the future.  The SEC filings were made on or before
the due date, or if properly extended, by the extended due date.


2.4           Accounts Receivable.  Purchaser has no accounts receivable.


2.5           Liabilities.  Purchaser has no liabilities of any nature, whether
absolute, contingent, or otherwise.  Purchaser is not in breach or default or in
arrears in respect of the terms or conditions of any such liabilities and no
waiver or forbearance has been granted by any holder of any such liability with
respect to any such liability.  All liabilities of Purchaser will be paid in
full on or before the Closing Date.


2.6           Capitalization.  The capitalization of Purchaser and Merger
Subsidiary are as set forth in Schedule 2.6 of the Purchaser Disclosure
Schedule; and all of the outstanding capital stock of Purchaser and Merger
Subsidiary are duly authorized and validly issued, fully paid, and
nonassessable; and all the outstanding capital stock of each subsidiary of
Purchaser is owned beneficially and of record by Purchaser.


2.7           Dividends and Distributions.  From the end of its most recent
fiscal year to the date hereof Purchaser has not declared or paid any dividend
or declared or made any distribution whatsoever to its stockholders, either in
cash, stock, or other property, through purchases or redemptions of stock or
otherwise.


2.8           Subsidiaries.  Except for the Merger Subsidiary and the
subsidiaries set forth in Section 5.8, Purchaser does not own, directly or
indirectly, any of the capital stock of any corporation, association, trust or
similar entity, any interest in the equity of any partnership or similar entity,
any share in any joint venture, or any other equity or proprietary interest in
any entity or enterprise, however organized and however such interest may be
denominated or evidenced.
 
- 3 -

--------------------------------------------------------------------------------



 
2.9           Real Property.  Purchaser and Merger Subsidiary own no real
property.


2.10                      Leases.  Purchaser and Merger Subsidiary are not
currently a party to any real estate lease.


2.11                      Personal Properties.  Purchaser and Merger Subsidiary
own no tangible and intangible personal property and assets.


2.12                      Employment Arrangements.  Purchaser and Merger
Subsidiary have no obligation, contingent or otherwise, under any employment
agreement, collective bargaining or other labor agreement, any agreement
containing severance or termination pay arrangements, deferred compensation
agreement, retainer or consulting arrangements, pension or retirement plan,
bonus or profit-sharing plan, stock option or purchase plan, or other employee
contract or non-terminable arrangement (whether or not that arrangement imposes
a penalty for termination), group life, health, medical or hospitalization
insurance plan or program, or other employee or fringe benefit plan, including
vacation plans or programs and sick leave plans or programs.  Schedule 2.12 of
the Purchaser Disclosure Schedule sets forth the basis of funding, and the
current status of, any past service liability with respect to any such plan or
agreement.  Except as set forth on Schedule 2.12 of the Purchaser Disclosure
Schedule, Purchaser, Merger Subsidiary or its employees are not now and for the
past five years have not been subject to or involved in or, to the best of the
Shareholders’ knowledge, threatened with any union elections, petitions therefor
or other organizational activities.  Purchaser and Merger Subsidiary have
performed all obligations required to be performed under all such agreements,
plans, and arrangements and is not in breach of or in default or arrears under
the terms thereof.


2.13                      Material Contracts and Arrangements.  Purchaser and
Merger Subsidiary have no contract or arrangement, including, without
limitation, any commitments or obligations, contingent or otherwise, under any
contract or arrangement.  Purchaser has performed all obligations required to be
performed under any previously entered contract or arrangement and has no
liability arising from any breach or default of any such contract or arrangement
under the terms thereof.


2.14                      Ordinary Course of Business.  [Omitted.]


2.15                      Litigation and Compliance with Laws.  Schedule 2.15 of
the and Purchaser Disclosure Schedule contains a brief description of all
litigation or legal or other actions, suits, proceedings, or investigations, at
law or in equity or admiralty, or before any federal, state, municipal, or other
governmental department (including, without limitation, the National Labor
Relations Board), commission, board, agency, or instrumentality, domestic or
foreign, in which Purchaser, Merger Subsidiary or any of its officers or
directors, in such capacity, is engaged, or, to the knowledge and belief of the
Stockholders, with which Purchaser, Merger Subsidiary or any of its officers or
directors is threatened in connection with the business or affairs or properties
or assets of Seller and Merger Subsidiary.  Seller and Merger Subsidiary are and
at all times since its inception have been in compliance with all laws and
governmental rules and regulations, domestic and foreign, and all requirements
of insurance carriers, applicable to its business or affairs or properties or
assets, including, without limitation, those relating to environmental
protection, water or air pollution, and similar matters.
 
- 4 -

--------------------------------------------------------------------------------



 
2.16                      Tax Returns.  Seller and Merger Subsidiary have filed,
in accordance with applicable law, all federal, state, county, and local income
and franchise tax returns and all real and personal property tax returns that
are required to be filed, and the provision for taxes shown on the most recent
balance sheet included in the Purchaser Financial Statements is sufficient to
satisfy all taxes of any kind of Seller and Merger Subsidiary, including
interest and penalties in respect thereof, whether disputed or not, and whether
accrued, due, absolute, deferred, contingent, or other for all periods ended on
or prior to the date of such balance sheet.  As of the date hereof no tax
liabilities have been assessed or proposed that remain unpaid, and Seller and
Merger Subsidiary have not signed any extension agreement with the Internal
Revenue Service or any state or local taxing authority.  Seller and Merger
Subsidiary have paid all taxes that have become due pursuant to such returns and
has paid all installments of estimated taxes due.  All taxes and other
assessments and levies that Seller and Merger Subsidiary are required by law to
withhold or to collect have been duly withheld and collected, and have been paid
over to the proper governmental authorities to the extent due and payable. From
the end of its most recent fiscal year to the date hereof Seller and Merger
Subsidiary have not made any payment of or on account of any federal, state, or
local income, franchise, or any real or personal property taxes, except as set
forth in Schedule 2.16 of the Disclosure Schedule.  Neither Purchaser nor
Stockholders are aware of any basis upon which any assessment for a material
amount of additional federal income taxes could be made.  The information shown
on the federal income tax returns of Purchaser and Merger Subsidiary heretofore
delivered to the Company is true, accurate, and complete and fairly presents the
information purported to be shown.


2.17                      Environmental Matters.  Without limiting the
generality of Section 2.15:


 
(i)  Purchaser and Merger Subsidiary are in compliance in all material respects
with all applicable Environmental Laws (as such term is defined in Exhibit B
hereto);



 
(ii)  Purchaser and Merger Subsidiary have obtained all material permits and
approvals required under Environmental Laws, including, without limitation, all
material environmental, health and safety permits, licenses, approvals,
authorizations, variances, agreements, and waivers of federal, state, and local
governmental authorities ("Permits") necessary for the conduct of its business
and the operation of its facilities, and all such Permits are in good standing
and Purchaser and Merger Subsidiary are in compliance with all terms and
conditions of such Permits;



 
(iii)  Neither Purchaser and Merger Subsidiary, nor any of its currently or
previously owned or leased property or operations, has been named as a
potentially responsible party or is subject to any outstanding written order
from or agreement with any federal, state, or local governmental authority or
other person or is subject to any judicial or docketed administrative proceeding
respecting (x) Environmental Laws, (y) Remedial Action (as such term is defined
in Exhibit B hereto), or (z) any material Environmental Liabilities and Costs
(as such term is defined in Exhibit B hereto);



 
(iv)  There are no conditions or circumstances associated with the currently or
previously owned or leased properties or operations of Purchaser and Merger
Subsidiary that may give rise to Environmental Liabilities and Costs.



 
(v)  Purchaser and Merger Subsidiary have not received any notice or claim to
the effect that it is or is reasonably expected to be liable to any person as a
result of a Release (as such term is defined in Exhibit B hereto) or threatened
Release or any notice letter or request for information under CERCLA (as such
term is defined in Exhibit B hereto); and



 
(vi)  No Environmental Lien (as such term is defined in Exhibit B hereto) and no
unrecorded Environmental Lien of which Purchaser and Merger Subsidiary have
notice has attached to any property of Purchaser and Merger Subsidiary.



2.18                      Trademarks, Licenses, Etc.  Purchaser and Merger
Subsidiary owns no trademarks, trade names, service marks, patents, copyrights,
registrations, or applications with respect thereto.
 
- 5 -

--------------------------------------------------------------------------------



 
2.19                      Insurance Policies.  The insurance policies listed and
described briefly in Schedule 2.19 of the Disclosure Schedule constitute all of
the policies in force and effect in respect of the business, properties and
assets, including, without limitation, insurance on personnel, of
Purchaser.  Purchaser is not in default under any such policy.  The insurance
policies so listed and identified are sufficient in nature, scope, and amounts
to insure adequately (and, in any event, in amounts sufficient to prevent
Purchaser from becoming a co-insurer within the terms of such policies) the
business, properties, and assets of Purchaser.  Purchaser has not been refused
insurance by any insurance carrier to which it has applied for insurance.


2.20                      Extraordinary Events.  From the end of its most recent
fiscal year to the date hereof, neither the business nor properties nor
condition, financial or other, nor results of operations of Purchaser and Merger
Subsidiary have been materially and adversely affected in any way as the result
of any fire, explosion, accident, casualty, labor disturbance, requisition, or
taking of property by any governmental body or agency, flood, embargo, or Act of
God or the public enemy, or cessation, interruption, or diminution of
operations, whether or not covered by insurance.


2.21                      Adverse Restrictions.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby are
not events that of themselves or with the giving of notice or the passage of
time or both, could constitute, on the part of Purchaser and Merger Subsidiary,
a violation of or conflict with or result in any breach of, or default under the
terms, conditions, or provisions of, any judgment, law, or regulation, or of the
Certificate of Incorporation or Bylaws of Purchaser and Merger Subsidiary, any
agreement or instrument to which Purchaser and Merger Subsidiary are a party or
by which it is bound, or result in the creation or imposition of any lien,
charge, or encumbrance of any nature whatsoever on the property or assets of
Purchaser and Merger Subsidiary and no such event of itself or with the giving
of notice or the passage of time or both will result in the acceleration of the
due date of any obligation of Purchaser and Merger Subsidiary.


2.22                      Material Information.  Neither the Purchaser Financial
Statements nor this Agreement (including the Schedules and Exhibits hereto) nor
any certificate or other information or document furnished or to be furnished by
either Purchaser, Merger Subsidiary or Stockholders to the Company contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make the statements herein or therein not misleading.


2.23                      Certain Transactions.  With the exception of
transactions involving Stone Select, LLC, which are disclosed in the Purchaser’s
filings with the SEC,  none of the officers, directors, or employees of
Purchaser and Merger Subsidiary are presently a party to any transaction with
Purchaser and Merger Subsidiary (other than for services as officers, directors,
and employees), including, without limitation, any contract, agreement, or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from, any officer, director, any such employee, any member of a family of
any officer, director, or such employee or any corporation, partnership, trust,
or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee, or partner.


2.24                      No Governmental Authorizations or Approvals
Required.  No authorization or approval of, or filing with, any governmental
agency, authority, or other body will be required in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
 
- 6 -

--------------------------------------------------------------------------------



 
2.25                      Employee Benefit Plans.


Schedule 2.25 of the Disclosure Schedule contains a true, correct, and complete
list of all pension, profit sharing, retirement, deferred compensation, welfare,
insurance disability, bonus, vacation pay, severance pay, and other similar
plans, programs, or agreements, and every material personnel policy, whether
reduced to writing or not, relating to any persons employed by Purchaser and
Merger Subsidiary and maintained at any time by Purchaser and Merger Subsidiary
or by any other member (hereinafter, "Affiliate") of a controlled group of
corporations, group of trades, or businesses under common control or affiliated
service group that includes Purchaser and Merger Subsidiary (as defined for
purposes of Section 414(b), (c), and (m) of the Code) (collectively, the
"Plans").  Purchaser and Merger Subsidiary have made available to the Company
true, correct, and complete copies of all Plans that have been reduced to
writing, together with all documents establishing or constituting any related
trust, annuity contract, insurance contract, or other funding instrument, and
true, correct, and complete written summaries of those that have not been
reduced to writing.  For each "defined benefit plan," Purchaser and Merger
Subsidiary have made available a copy of the latest annual actuarial report, and
for all Plans the latest Forms 5500.  Except as set forth on Schedule 2.25 of
the Disclosure Schedule, neither Purchaser, Merger Subsidiary nor any Affiliate
has any obligation or other employee benefit plan liability under applicable
law; nor has Purchaser, Merger Subsidiary or any Affiliate ever been obligated
to contribute to any "multi-employer plan," as defined in Section 3(37) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA").  Neither
Purchaser, Merger Subsidiary nor any Affiliate has incurred any "withdrawal
liability" calculated under Section 4211 of ERISA and there has been no event or
circumstance that would cause them to incur any such liability.  Neither
Purchaser, Merger Subsidiary nor any Affiliate has ever maintained a Plan
providing health or life insurance benefits to former employees.  No plan
previously maintained by Purchaser, Merger Subsidiary or its Affiliates that was
subject to ERISA has been terminated; no proceedings to terminate any such plan
have been instituted within the meaning of Subtitle C of Title IV of ERISA; and
no reportable event within the meaning of Section 4043 of Subtitle C has
occurred with respect to any such Plan, and no liability to the Pension Benefit
Guaranty Corporation has been incurred.  For each Plan, Purchaser, Merger
Subsidiary and every Affiliate are in compliance with all requirements
prescribed by all statutes, regulations, orders, or rules currently in effect,
and they have in all respects performed all obligations required to be performed
by them.  Neither Purchaser, Merger Subsidiary nor any Affiliate, nor any of
their directors, officers, employees, or agents, nor any trustee or
administrator of any trust created under the Plans, have engaged in or been a
party to any "prohibited transaction" as defined in Section 4975 of the Code and
Section 406 of ERISA that could subject Purchaser, Merger Subsidiary or the
Company or their affiliates, directors, or employees or the Plans or the trusts
relating thereto or any party dealing with any of the Plans or trusts to any tax
or penalty on "prohibited transactions" imposed by Section 4975 of the
Code.  Except as set forth on Schedule 2.25 of the Disclosure Schedule, neither
the Plans nor the trusts created thereunder have incurred any "accumulated
funding deficiency," as such term is defined in Section 412 of the Code and
regulations issued thereunder, whether or not waived.


Each Plan intended to qualify under Section 401(a) of the Code has been
determined by the Internal Revenue Service to so qualify, and the trusts created
thereunder have been determined to be exempt from tax under Section 501(a) of
the Code; copies of all determination letters have been delivered to the
Company; and nothing has occurred since the date of such determination letters
that might cause the loss of such qualification or exemption.  For each funded
Defined Benefit Plan, the present value of the actuarial accrued liability,
determined on a plan termination basis, does not exceed the fair market value of
the assets held under such Plan, and there is no unpaid contribution for any
Plan year ended prior to the Closing Date as required under Section 412 of the
Code.  For each Plan that is a qualified profit sharing or stock bonus plan, all
employer contributions accrued for plan years ending prior to the Closing Date
under the Plan terms and applicable law have been made.


Except as set forth on the Purchaser Disclosure Schedule, all of the liabilities
with respect to all of the Plans are accurately reflected in Purchaser's
Financial Statements and Purchaser's Balance Sheet.
 
- 7 -

--------------------------------------------------------------------------------



 
2.26  Securities Compliance.  The Purchaser is in full compliance with all
federal and state securities laws as applied to any previous offerings under
Regulation D promulgated pursuant to Section 4(2) of the Securities Act of 1933
(the “33 Act”) and any state securities laws. The Purchaser has filed all
federal and state securities notices, including Form D, in a timely manner.


2.27                      Continuing Representations.  The representations and
warranties of Purchaser, Merger Subsidiary and Stockholders herein contained (a)
relating to non-tax matters shall survive the Closing for a period ending March
31, 2010 and (b) relating to tax matters shall survive the Closing for the
applicable statute of limitations.  The Surviving Corporation, as defined in the
Plan of Merger, shall be retained until the expiration of the survival
period.  At that time it may be merged or reorganized.


3.          REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF THE COMPANY.


3.1           Organization and Corporate Power.  The Company is a corporation
duly organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and is duly qualified and in good standing as a
foreign corporation in each other jurisdiction in which it owns or leases
properties, conducts operations, or maintains a stock of goods, with full power
and authority (corporate and other) to carry on the business in which it is
engaged (a true and correct list of each such jurisdiction is set forth in
Schedule 3.1 of the Company Disclosure Schedule) and to execute and deliver and
carry out the transactions contemplated by this Agreement.


3.2           Due Authorization; Effect of Transaction.  No provisions of the
Certificate of Incorporation or Bylaws of the Company, or of any agreement,
instrument, or understanding, or any judgment, decree, rule, or regulation, to
which Company is a party or by which Company is bound, has been or will be
violated by the execution and delivery by Company of this Agreement or the
performance or satisfaction of any agreement or condition herein contained upon
its part to be performed or satisfied, and all requisite corporate and other
authorizations for such execution, delivery, performance, and satisfaction have
been duly obtained.  Upon execution and delivery, this Agreement will be a
legal, valid, and binding obligation of Company, enforceable in accordance with
its terms.  Company is not in default in the performance, observance, or
fulfillment of any of the terms or conditions of its Articles of Incorporation
or Bylaws.


3.3           Financial Statements.  Except as set forth on Schedule 3.3 of the
Company Disclosure Schedule, Company has delivered to Purchaser reviewed
consolidated balance sheets of Company as at the close of its fiscal year for
the year ended December 31, 2008, together with related consolidated statements
of operations, consolidated statements of changes in stockholders' equity, and
consolidated statements of cash flows for the respective years then
ended.  Company has also delivered to Purchaser its consolidated trial balance
for the three months ending March 31, 2009.  On or before the Closing Date, the
Company shall deliver to the Purchaser the audited consolidated balance sheets
of Company as at the close of its fiscal year for the year ended December 31,
2008, together with related consolidated statements of operations, consolidated
statements of changes in stockholders' equity, and consolidated statements of
cash flows for the respective years then ended as well as the consolidated
balance sheet, consolidated statements of operations, consolidated statements of
changes in stockholders' equity, and consolidated statements of cash flows for
the three months ended March 31, 2009.
 
- 8 -

--------------------------------------------------------------------------------


 
 
The financial statements specified above, including in each case the notes to
such financial statements, are hereinafter sometimes collectively referred to as
the "Company Financial Statements."  All of the Company Financial Statements are
true, correct, and complete, have been prepared in accordance with generally
accepted accounting principles consistently followed throughout the periods
(except as set forth in such notes or statements) and fairly present the
financial condition of Company and the results of its operations as at the dates
thereof and throughout the periods covered thereby.  The Company Financial
Statements reflect or provide for all claims against, and all debts and
liabilities of, Company, fixed or contingent, as at the dates thereof, and there
has not been any change between the date of the most recent Company Financial
Statements and the date of this Agreement that has materially or adversely
affected  the business or properties or condition or prospects, financial or
other, or results of operations of Company, and no fact or condition exists or
is contemplated or threatened, which might cause any such change at any time in
the future.
 
3.4           Accounts Receivable.  Subject to the bad debt reserve shown in the
Financial Statements, all customer and trade notes and accounts receivable owned
by Company on the date of the most recent balance sheet included in the
Financial Statements are fully collectible in the aggregate, to the extent of
the aggregate face value thereof as indicated on such balance sheet.


3.5           Liabilities.  Company has no liabilities of any nature, whether
absolute, contingent, or otherwise, except as set forth in the most recent
balance sheet included in the Company Financial Statements, other than
liabilities subsequently incurred in the ordinary course of business.  Company
is not in breach or default or in arrears in respect of the terms or conditions
of any such liabilities and no waiver or forbearance has been granted by any
holder of any such liability with respect to any such liability.


3.6           Capitalization.  The capitalization of Company is as set forth in
Schedule 3.6 of the Company Disclosure Schedule; and all of the outstanding
capital stock of Company is duly authorized and validly issued, fully paid, and
nonassessable; and all the outstanding capital stock of each subsidiary of
Company is owned beneficially and of record by Company.


3.7           Dividends and Distributions.  From the end of its most recent
fiscal year to the date hereof Company has not declared or paid any dividend or
declared or made any distribution whatsoever to its stockholders, either in
cash, stock, or other property, through purchases or redemptions of stock or
otherwise.


3.8           Subsidiaries.  Except Asset Guardian Plan, Inc., a Nevada
corporation, Loan Center Funding, Inc., a California corporation and Newport
Coast Consulting, LLC, a Nevada limited liability company, Company does not own,
directly or indirectly, any of the capital stock of any corporation,
association, trust or similar entity, any interest in the equity of any
partnership or similar entity, any share in any joint venture, or any other
equity or proprietary interest in any entity or enterprise, however organized
and however such interest may be denominated or evidenced.


3.9           Real Property.  The Company owns no real property.


3.10                      Leases.  The leases listed and described in Schedule
3.10 of the Company Disclosure Schedule constitute all the leases of real or
personal property under which Company is bound or to which Company is a
party.  Each lease listed in Schedule 3.10 of the Company Disclosure Schedule is
valid, binding, subsisting, and enforceable in accordance with its terms, and
neither Company nor any landlord or lessor is in default or in arrears in the
performance or satisfaction of any agreement or condition on its part to be
performed or satisfied thereunder, and no waiver or indulgence has been granted
by any of the landlords or lessors under those leases.  Company is not the
landlord or lessor under any leases of real or personal property.
 
- 9 -

--------------------------------------------------------------------------------



 
3.11                      Personal Properties.  Company owns and has good and
marketable title to all the tangible and intangible personal property and
assets, other than the leaseholds referred to in Schedule 3.10 of the Company
Disclosure Schedule, reflected upon the most recent balance sheet included in
the Company Financial Statements or used by Company in its business if not so
reflected, free and clear of all mortgages, liens, encumbrances, equities,
claims, and obligations to other persons, of whatever kind and character, except
as set forth in Schedule 3.11 of the Company Disclosure Schedule.  Schedule 3.11
of the Company Disclosure Schedule contains an identification of certain major
items of fixed assets and machinery and equipment.  None of the fixed assets and
machinery and equipment is subject to contracts of sale, and none is held by
Company as lessee or as conditional sales vendee under any lease or conditional
sales contract and none is subject to any title retention agreement, except as
set forth in Schedule 3.11 of the Company Disclosure Schedule.  The fixed assets
and machinery and equipment, taken as a whole, are in a state of good repair and
maintenance and are in good operating condition; inventory is up to normal
commercial standards and no inventory that is obsolete or unmarketable is
reflected in the most recent balance sheets included in the Financial
Statements.  All items included in such inventory are covered on the books of
Company, and are valued on the Financial Statements at the lower of cost or
market and, in any event, at not greater than their net realizable value, on an
item by item basis.  Upon the sale, assignment, transfer, and delivery of the
Assets to Purchaser hereunder, there will be vested in Purchaser good and
marketable title to the tangible and intangible personal property constituting a
part thereof, free and clear of all mortgages, liens, encumbrances, equities,
claims, and obligations to other persons, of whatever kind and character, except
for the rights of third persons arising under contracts for the sale of
inventory in the ordinary course of business, each of which is listed in
Schedule 3.11 of the Company Disclosure Schedule.


3.12                      Employment Arrangements.  Except as set forth on
Schedule 3.12 of the Company Disclosure Schedule, Company has no obligation,
contingent or otherwise, under any employment agreement, collective bargaining
or other labor agreement, any agreement containing severance or termination pay
arrangements, deferred compensation agreement, retainer or consulting
arrangements, pension or retirement plan, bonus or profit-sharing plan, stock
option or purchase plan, or other employee contract or non-terminable
arrangement (whether or not that arrangement imposes a penalty for termination),
group life, health, medical or hospitalization insurance plan or program, or
other employee or fringe benefit plan, including vacation plans or programs and
sick leave plans or programs.  Schedule 3.12 of the Company Disclosure Schedule
sets forth the basis of funding, and the current status of, any past service
liability with respect to any such plan or agreement.  Except as set forth on
Schedule 3.12 of the Company Disclosure Schedule, Company or its employees are
not now and for the past five years have not been subject to or involved in or,
to the best of Company's knowledge, threatened with any union elections,
petitions therefor or other organizational activities.  Company has performed
all obligations required to be performed under all such agreements, plans, and
arrangements and is not in breach of or in default or arrears under the terms
thereof.
 
- 10 -

--------------------------------------------------------------------------------


 


3.13                      Material Contracts and Arrangements.  Except as set
forth in the Schedule 3.13 of Company Disclosure Schedule, Company has no
contract or arrangement, including, without limitation, any commitments or
obligations, contingent or otherwise, under any contract or arrangement (i) for
the purchase or sale of inventory in excess of $25,000 in any one instance, (ii)
for the purchase or sale of supplies, services or other items in excess of
$25,000 in any one instance, (iii) for the purchase, sale or lease of any
equipment or machinery, (iv) for the performance of service for others in excess
of $25,000_ in any one instance, or (v) extending beyond December 31, 2009.  All
contracts of less than $25,000 do not in the aggregate exceed $100,000.  Each of
such contracts and arrangements is valid, binding, subsisting, and enforceable
in accordance with its terms and Company has performed all obligations required
to be performed under any such contract or arrangement and is not in breach or
default or in arrears in any material respect or in any other respect that would
permit the other party to cancel such contract or arrangement under the terms
thereof.  To the best knowledge of Stockholder after due inquiry, each of the
contracts, if any, set forth in the Schedule 3.13 of Company Disclosure Schedule
calling for the performance of services or the sale of inventory can be
satisfied or performed by Company without any loss to it.


3.14                      Ordinary Course of Business.  Company, from the date
of the balance sheet contained in the most recent Company Financial Statements
to the date hereof,


(a)
has operated its business in the normal, usual, and customary manner in the
ordinary and regular course of business;



(b)
has not sold or otherwise disposed of any of its properties or assets, other
than inventory sold in the ordinary course of business;



(c)
except in each case in the ordinary course of business,



 
(i)  has not amended or terminated any outstanding lease, contract, or
agreement,



 
(ii)  has not incurred any obligations or liabilities (fixed, contingent, or
other), and



 
(iii)  has not entered any commitments;



(d)
has not made any transactions outside the ordinary course of business in its
inventory or any additions to its property or any purchases of machinery or
equipment, except for normal maintenance and replacements;



(e)
has not discharged or satisfied any lien or encumbrance or paid any obligation
or liability (absolute or contingent) other than current liabilities or
obligations under contracts then existing or thereafter entered into in the
ordinary course of business, and commitments under leases existing on that date
or incurred since that date in the ordinary course of business;



(f)
has not mortgaged, pledged, or subjected to lien or any other encumbrances, any
of its assets, tangible or intangible;



(g)
has not sold or transferred any tangible asset or cancelled any debts or claims
except in each case in the ordinary course of business;

 
- 11 -

--------------------------------------------------------------------------------


 

 
(h)
has not sold, assigned, or transferred any patents, trademarks, trade names,
trade secrets, copyrights, or other intangible assets;



(i)
has not increased the compensation payable or to become payable to any of its
officers, employees, or agents;



(j)
has not suffered any material damage, destruction, or loss (whether or not
covered by insurance) or any acquisition or taking of property by any
governmental authority;



(k)
has not waived any rights that individually or in the aggregate exceed $10,000;



(l)
has not experienced any organized work stoppage or industrial action; or



(m)
has not entered into any other transaction or transactions that individually or
in the aggregate are material to Company, other than in the ordinary course of
business.



3.15                      Litigation and Compliance with Laws.  The Schedule
3.15 of Company Disclosure Schedule contains a brief description of all
litigation or legal or other actions, suits, proceedings, or investigations, at
law or in equity or admiralty, or before any federal, state, municipal, or other
governmental department (including, without limitation, the National Labor
Relations Board), commission, board, agency, or instrumentality, domestic or
foreign, in which Company or any of its officers or directors, in such capacity,
is engaged, or, to the knowledge and belief of Company, with which Company or
any of its officers or directors is threatened in connection with the business
or affairs or properties or assets of Company.  Company is and at all times
since its inception has been in compliance with all laws and governmental rules
and regulations, domestic and foreign, and all requirements of insurance
carriers, applicable to its business or affairs or properties or assets,
including, without limitation, those relating to environmental protection, water
or air pollution, and similar matters.


3.16                      Tax Returns.  Company has filed, in accordance with
applicable law, all federal, state, county, and local income and franchise tax
returns and all real and personal property tax returns that are required to be
filed, and the provision for taxes shown on the most recent balance sheet
included in the Company Financial Statements is sufficient to satisfy all taxes
of any kind of Company, including interest and penalties in respect thereof,
whether disputed or not, and whether accrued, due, absolute, deferred,
contingent, or other for all periods ended on or prior to the date of such
balance sheet.  As of the date hereof no tax liabilities have been assessed or
proposed that remain unpaid, and Company has not signed any extension agreement
with the Internal Revenue Service or any state or local taxing
authority.  Company has paid all taxes that have become due pursuant to such
returns and has paid all installments of estimated taxes due.  All taxes and
other assessments and levies that Company is required by law to withhold or to
collect have been duly withheld and collected, and have been paid over to the
proper governmental authorities to the extent due and payable.  From the end of
its most recent fiscal year to the date hereof Company has not made any payment
of or on account of any federal, state, or local income, franchise, or any real
or personal property taxes, except as set forth in the Schedule 3.16 of Company
Disclosure Schedule.  Company is not aware of any basis upon which any
assessment for a material amount of additional federal income taxes could be
made.  The information shown on the federal income tax returns of Company
heretofore delivered to Purchaser is true, accurate, and complete and fairly
presents the information purported to be shown.
 
- 12 -

--------------------------------------------------------------------------------



 
3.17                      Environmental Matters.  Without limiting the
generality of Section 3.15:


 
(i)  Company is in compliance in all material respects with all applicable
Environmental Laws (as such term is defined in Exhibit A hereto);



 
(ii)  Company has obtained all material permits and approvals required under
Environmental Laws, including, without limitation, all material environmental,
health and safety permits, licenses, approvals, authorizations, variances,
agreements, and waivers of federal, state, and local governmental authorities
("Permits") necessary for the conduct of its business and the operation of its
facilities, and all such Permits are in good standing and Company is in
compliance with all terms and conditions of such Permits;



 
(iii)  Neither Company nor any of its currently or previously owned or leased
property or operations has been named as a potentially responsible party or is
subject to any outstanding written order from or agreement with any federal,
state, or local governmental authority or other person or is subject to any
judicial or docketed administrative proceeding respecting (x) Environmental
Laws, (y) Remedial Action (as such term is defined in Exhibit A hereto), or (z)
any material Environmental Liabilities and Costs (as such term is defined in
Exhibit A hereto);



 
(iv)  Except as set forth on Schedule 3.17 of the Company Disclosure Schedule,
there are no conditions or circumstances associated with the currently or
previously owned or leased properties or operations of Company that may give
rise to Environmental Liabilities and Costs.



 
(v)  Company has not received any notice or claim to the effect that it is or is
reasonably expected to be liable to any person as a result of a Release (as such
term is defined in Exhibit A hereto) or threatened Release or any notice letter
or request for information under CERCLA (as such term is defined in Exhibit A
hereto); and



 
(vi)  No Environmental Lien (as such term is defined in Exhibit A hereto) and no
unrecorded Environmental Lien of which Company has notice has attached to any
property of Company.



3.18                      Trademarks, Licenses, Etc.  Section 3.18 of the
Company Disclosure Schedule sets forth all of the trademarks, trade names,
service marks, patents, copyrights, registrations, or applications with respect
thereto, and licenses or rights under them owned, used, or intended to be
acquired or used by Company, and, to the extent indicated in Section 3.18 of the
Company Disclosure Schedule, they have been duly registered in such offices as
are indicated therein.  Company is the sole and exclusive owner of the
trademarks, trade names, service marks, and copyrights, the holder of the full
record title to the trademark registrations and the sole owner of the inventions
covered by the patents and patent applications, all as set forth in Section 3.18
of the Company Disclosure Schedule; Company has the sole and exclusive right, to
the extent listed in Section 3.18 of the Company Disclosure Schedule, to use
such trademarks, trade names, service marks, patents and copyrights, and, except
to the extent set forth on Section 3.18 of the Company Disclosure Schedule, all
of them are free and clear of any mortgages, liens, encumbrances, equities,
licenses, claims, and obligations to other persons of whatever kind and
character.
 
- 13 -

--------------------------------------------------------------------------------



 
3.19                      Insurance Policies.  The insurance policies listed and
described briefly in Section 3.19 of the Company Disclosure Schedule constitute
all of the policies in force and effect in respect of the business, properties
and assets, including, without limitation, insurance on personnel, of
Company.  Company is not in default under any such policy.  The insurance
policies so listed and identified are sufficient in nature, scope, and amounts
to insure adequately (and, in any event, in amounts sufficient to prevent
Company from becoming a co-insurer within the terms of such policies) the
business, properties, and assets of Company.  Company has not been refused
insurance by any insurance carrier to which it has applied for insurance.


3.20                      Extraordinary Events.  From the end of its most recent
fiscal year to the date hereof, neither the business nor properties nor
condition, financial or other, nor results of operations of Company have been
materially and adversely affected in any way as the result of any fire,
explosion, accident, casualty, labor disturbance, requisition, or taking of
property by any governmental body or agency, flood, embargo, or Act of God or
the public enemy, or cessation, interruption, or diminution of operations,
whether or not covered by insurance.


3.21                      Adverse Restrictions.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby are
not events that of themselves or with the giving of notice or the passage of
time or both, could constitute, on the part of Company, a violation of or
conflict with or result in any breach of, or default under the terms,
conditions, or provisions of, any judgment, law, or regulation, or of the
Certificate of Incorporation or Bylaws of Company, any agreement or instrument
to which Company is a party or by which it is bound, or result in the creation
or imposition of any lien, charge, or encumbrance of any nature whatsoever on
the property or assets of Company and no such event of itself or with the giving
of notice or the passage of time or both will result in the acceleration of the
due date of any obligation of Company.


3.22                      Material Information.  Neither the Financial
Statements nor this Agreement (including the Schedules and Exhibits hereto) nor
any certificate or other information or document furnished or to be furnished by
Company to Purchaser contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact required to be stated herein
or therein or necessary to make the statements herein or therein not misleading.


3.23                      Products in Warranty.  Attached as part of Section
3.18 of the Company Disclosure Schedule are true and correct copies of Company's
standard warranty agreements used in connection with its business
operations.  Company's standard warranty agreements apply to each product in
warranty except as otherwise indicated on the Section 3.18 of Company Disclosure
Schedule.  Company is not in violation in any material respect of any such
warranty agreement.


3.24                      Certain Transactions.  None of the officers,
directors, or employees of Company is presently a party to any transaction with
Company (other than for services as officers, directors, and employees),
including, without limitation, any contract, agreement, or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director, any such employee, any member of a family of any officer,
director, or such employee or any corporation, partnership, trust, or other
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, or partner.
 
- 14 -

--------------------------------------------------------------------------------



 
3.25                      No Governmental Authorizations or Approvals
Required.  No authorization or approval of, or filing with, any governmental
agency, authority, or other body will be required in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.


3.26                      Employee Benefit Plans.


Section 3.26 of the Company Disclosure Schedule contains a true, correct, and
complete list of all pension, profit sharing, retirement, deferred compensation,
welfare, insurance disability, bonus, vacation pay, severance pay, and other
similar plans, programs, or agreements, and every material personnel policy,
whether reduced to writing or not, relating to any persons employed by Company
and maintained at any time by Company or by any other member (hereinafter,
"Affiliate") of a controlled group of corporations, group of trades, or
businesses under common control or affiliated service group that includes
Company (as defined for purposes of Section 414(b), (c), and (m) of the Code)
(collectively, the "Plans").  Company has made available to Buyer true, correct,
and complete copies of all Plans that have been reduced to writing, together
with all documents establishing or constituting any related trust, annuity
contract, insurance contract, or other funding instrument, and true, correct,
and complete written summaries of those that have not been reduced to
writing.  For each "defined benefit plan," Company has made available a copy of
the latest annual actuarial report, and for all Plans the latest Forms
5500.  Except as set forth on Section 3.26 of the Company Disclosure Schedule,
neither Company nor any Affiliate has any obligation or other employee benefit
plan liability under applicable law; nor has Company or any Affiliate ever been
obligated to contribute to any "multi-employer plan," as defined in Section
3(37) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA").  Neither Company nor any Affiliate has incurred any "withdrawal
liability" calculated under Section 4211 of ERISA and there has been no event or
circumstance that would cause them to incur any such liability.  Neither Company
nor any Affiliate has ever maintained a Plan providing health or life insurance
benefits to former employees.  No plan previously maintained by Company or its
Affiliates that was subject to ERISA has been terminated; no proceedings to
terminate any such plan have been instituted within the meaning of Subtitle C of
Title IV of ERISA; and no reportable event within the meaning of Section 4043 of
Subtitle C has occurred with respect to any such Plan, and no liability to the
Pension Benefit Guaranty Corporation has been incurred.  For each Plan, Company
and every Affiliate are in compliance with all requirements prescribed by all
statutes, regulations, orders, or rules currently in effect, and they have in
all respects performed all obligations required to be performed by
them.  Neither Company nor any Affiliate, nor any of their directors, officers,
employees, or agents, nor any trustee or administrator of any trust created
under the Plans, have engaged in or been a party to any "prohibited transaction"
as defined in Section 4975 of the Code and Section 406 of ERISA that could
subject Company or Buyer or their affiliates, directors, or employees or the
Plans or the trusts relating thereto or any party dealing with any of the Plans
or trusts to any tax or penalty on "prohibited transactions" imposed by Section
4975 of the Code.  Except as set forth on Section 3.26 of the Company Disclosure
Schedule, neither the Plans nor the trusts created thereunder have incurred any
"accumulated funding deficiency," as such term is defined in Section 412 of the
Code and regulations issued thereunder, whether or not waived.


Each Plan intended to qualify under Section 401(a) of the Code has been
determined by the Internal Revenue Service to so qualify, and the trusts created
thereunder have been determined to be exempt from tax under Section 501(a) of
the Code; copies of all determination letters have been delivered to Buyer; and
nothing has occurred since the date of such determination letters that might
cause the loss of such qualification or exemption.  For each funded Defined
Benefit Plan, the present value of the actuarial accrued liability, determined
on a plan termination basis, does not exceed the fair market value of the assets
held under such Plan, and there is no unpaid contribution for any Plan year
ended prior to the Closing Date as required under Section 412 of the Code.  For
each Plan that is a qualified profit sharing or stock bonus plan, all employer
contributions accrued for plan years ending prior to the Closing Date under the
Plan terms and applicable law have been made.
 
- 15 -

--------------------------------------------------------------------------------



 
Except as set forth on Section 3.26 of the Company Disclosure Schedule, all of
the liabilities with respect to all of the Plans are accurately reflected in
Company's Financial Statements and Company's Balance Sheet.


3.27                      Continuing Representations.  The representations and
warranties of Company and Stockholder herein contained (a) relating to non-tax
matters shall survive the Closing for a period of one (1) year and (b) relating
to tax matters shall survive the Closing for the applicable statute of
limitations.


4.          COVENANTS AND AGREEMENTS.


4.1           Purchaser's and Merger Subsidiary’s Covenants and Agreements
Pending Closing.  Purchaser and Merger Subsidiary, from the date hereof to the
Closing Date,


(a)
will operate their business in the normal, usual, and customary manner in the
ordinary and regular course of business;



(b)
will not sell or otherwise dispose of any of its properties or assets, other
than (i) the membership interests of Stone Select, LLC and the common stock of
Stone Select Imports, Inc. and (ii) inventory sold in the ordinary course of
business;



(c)
except in each case in the ordinary course of business,



 
(i)  will not amend or terminate any outstanding lease, contract, or agreement,



 
(ii)  will not incur any obligations or liabilities (fixed, contingent, or
other), and



 
(iii)  will not enter into any commitments;



(d)
will not make any unusual transactions in its inventory or any additions to its
property or any purchases of machinery or equipment, except for normal
maintenance and replacements;



(e)
will not discharge or satisfy any lien or encumbrance or pay any obligation or
liability (absolute or contingent) other than current liabilities or obligations
under contracts now existing or hereafter entered into in the ordinary course of
business, and commitments under leases now existing;



(f)
will not mortgage, pledge, or subject to lien or any other encumbrances, any of
its assets, tangible or intangible unless such mortgage, pledge, lien, or
encumbrance is discharged before the Closing;

 
- 16 -

--------------------------------------------------------------------------------



 
(g)
will not sell or transfer any tangible asset or cancel any debts or claims
except in each case in the ordinary course of business;



(h)
will not sell, assign, or transfer any patents, trademarks, trade names, trade
secrets, copyrights, or other intangible assets;



(i)
will not increase the compensation payable or to become payable to any of its
officers, employees, or agents;



(j)
will not suffer any material damage, destruction, or loss (whether or not
covered by insurance) or any acquisition or taking of property by any
governmental authority;



(k)
will not waive any rights of substantial value; or



(l)
will not enter into any other transaction or transactions that individually or
in the aggregate are material to Company.



5.          CONDITIONS OF COMPANY'S OBLIGATIONS.


The obligations of Company hereunder are subject to the fulfillment to the
reasonable satisfaction of the Company, prior to or at the Closing, of each of
the following conditions:


5.1           Opinion of Purchaser's and Merger Subsidiary’s Counsel.  Purchaser
and Merger Subsidiary shall have furnished Company with an opinion, dated the
Closing Date, of David Wagner and Associates, counsel for the Purchaser and the
Merger Subsidiary, in form and substance reasonably satisfactory to the Company
and its counsel, Weintraub Law Group PC.


5.2           No Opposition.  No suit, action, or proceeding shall be pending or
threatened at any time prior to or on the Closing Date before or by any court or
governmental body (a) seeking to restrain or prohibit, or to obtain damages or
other relief in connection with, the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby; or (b) that might
materially and adversely affect the business or properties or condition,
financial or other, or results of operations of Seller.


5.3           Reserved.


5.4           Representations and Covenants.  The representations and warranties
of Purchaser, Merger Subsidiary and Stockholders contained in this Agreement or
otherwise made in writing by them or on their behalf pursuant hereto or
otherwise made in connection with the transactions contemplated hereby shall be
true and correct at and as of the Closing Date with the same force and effect as
though made on and as of such date; each and all of the covenants, agreements,
and conditions to be performed or satisfied by Seller Purchaser, Merger
Subsidiary or Stockholders hereunder at or prior to the Closing Date shall have
been duly performed or satisfied; and Purchaser, Merger Subsidiary and
Stockholders shall have furnished Company with such certificates and other
documents evidencing the truth of such representations and warranties and the
performance and satisfaction of such covenants, agreements, and conditions as
Company shall have reasonably requested.
 
- 17 -

--------------------------------------------------------------------------------



 
5.5           Satisfaction of Counsel.  The validity of all transactions herein
mentioned, as well as the form and substance of all opinions, bills of sale,
assignments, deeds, stock powers, certificates, documents, and other instruments
hereunder, shall be satisfactory in all reasonable respects to Weintraub Law
Group, PC, counsel to Company.


5.6           Instruments of Transfer.  Purchaser, Merger Subsidiary and
Stockholders shall have delivered to Company bills of sale, assignments, deeds,
stock powers, and other instruments of transfer and assignment in accordance
with the provisions hereof, transferring to Company all of commons stock of
Purchaser pursuant to the provisions of this Agreement.


5.7           Diligence.  Company shall have (i) completed its diligence review
of the business, properties, assets, and liabilities of Purchaser, Merger
Subsidiary and Stockholders, with results satisfactory to Company and (ii)
approved the Disclosure Schedule.


5.8           Spin-off of Subsidiaries.  At or before the Closing, Purchaser
shall reorganize by transferring all of the common stock of Stone Select
Imports, Inc. and all of the membership interests in Stone Select, LLC to its
shareholders in exchange for the assumption of all liabilities of the Purchaser.


6.          CONDITIONS OF PURCHASER’S, MERGER SUBSIDIARY’S AND STOCKHOLDER'S
OBLIGATIONS.


The obligations of Purchaser, Merger Subsidiary and Stockholders hereunder are
subject to the fulfillment to the reasonable satisfaction of Purchaser, Merger
Subsidiary and Stockholders prior to or at the Closing of each of the following
conditions:


6.1           Opinion of Company's Counsel.  Purchaser shall have furnished
Purchaser, Merger Subsidiary and Stockholders with an opinion, dated the Closing
Date, of Weintraub Law Group, PC, counsel for the Company, in form and substance
reasonably satisfactory to Seller, Stockholder, and their counsel, David Wagner
and Associates.


6.2           Representations and Covenants.  The representations and warranties
of the Company contained in this Agreement or otherwise made in writing by it or
on its behalf pursuant hereto or otherwise made in connection with the
transactions contemplated hereby shall be true and correct at and as of the
Closing Date with the same force and effect as though made on and as of such
date; each of the covenants, agreements, and conditions to be performed or
satisfied by the Company hereunder at or prior to the Closing Date shall have
been duly performed or satisfied; and the Company shall have furnished
Purchaser, Merger Subsidiary and Stockholders with such certificates or other
documents evidencing the truth of such representations and warranties and the
performance and satisfaction of such covenants, agreements, and conditions as
Purchaser, Merger Subsidiary and Stockholders shall have reasonably requested.


6.3           No Opposition.  No suit, action, or proceeding shall be pending or
threatened on the Closing Date before or by any court or governmental authority
seeking to restrain or prohibit the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.
 
- 18 -

--------------------------------------------------------------------------------



 
6.4           Diligence.  Purchaser, Merger Subsidiary and Stockholders shall
have (i) completed their diligence review of the business, properties, assets,
and liabilities of the Company, with results satisfactory of Purchaser, Merger
Subsidiary and Stockholders and (ii) approved the Company Disclosure Schedule.


6.5           Audit.                        The Company shall have obtained an
audit certified by an auditor overseen by the Public Company Accounting
Oversight Board for the fiscal year ended December 31, 2008 and financial
statements for the three months ended March 31, 2009 in a form acceptable to be
filed with the from 8-K required to be filed as set forth in Section 6.6 of this
Agreement.


6.6           Form 8-K.  The Company shall have prepared a Form 8-K, suitable
for filing with the Securities and Exchange Commission on its EDGAR system,
including the information required by Form 8-K and Regulation S-K.




7.          INDEMNIFICATION BY PURCHASER, MERGER SUBSIDIARY AND STOCKHOLDERS.


7.1           Indemnification.


(a)
Purchaser, Merger Subsidiary and Stockholders (collectively, the "Purchasing
Parties") hereby agree jointly and severally to indemnify, defend, and hold
Company (the "Company") harmless from and against the amount of any actual (or
potential in the case of any litigation or claims by any person not a party to
this Agreement) damage, loss, cost, or expense (including reasonable attorneys'
fees and settlement costs) to Company ("Loss") occasioned or caused by,
resulting from, or arising out of:



 
(i)  Any failure by the Purchasing Parties to perform, abide by, or fulfill any
of the agreements, covenants, or obligations set forth in or entered into, in
connection with this Agreement to be so performed or fulfilled by the Purchasing
Parties.



 
(ii)  Any material inaccuracy in or breach of any of the representations or
warranties set forth in this Agreement, or any certificate or Schedule or other
writing furnished pursuant hereto.



 
(iii)  Any claim, known or unknown, arising out of or by virtue of or based upon
any liability or obligation of the Purchasing Parties.



 
(iv)  Any claim, known or unknown, arising out of, or by virtue of, or based
upon any contract or agreement of Purchaser or Merger Subsidiary or any failure
by Purchaser or Merger Subsidiary to have performed any obligation or satisfied
any liability thereunder to the extent required to be performed or satisfied at
or prior to the Closing, or is not set forth (or described) in writing and
furnished or made available to Company pursuant hereto.



 
(v)  Any liability or obligation for any tort or any breach or violation of any
contractual, quasi-contractual, legal, fiduciary, or equitable duty by any
Purchasing Party, whether before, at, or after the Closing.

 
- 19 -

--------------------------------------------------------------------------------



 
 
The amount of any Loss shall be the amount of cash reimbursement or set-off
that, when received by the Selling Party or Company incurring such loss, shall
place such Selling Party or Company in the same financial position it or they
would have been in if such Loss has not occurred.



7.2           Notice of Claim.  Company shall give prompt written notice to
Purchasing Parties of any claim (actual or threatened) or other event that in
the judgment of the Company might result or has resulted in a Loss by the
Company hereunder, and Purchasing Parties shall have the right to assume the
defense of such claim or any litigation resulting therefrom; provided that
counsel for the Purchasing Parties, who shall conduct the defense of such claim
(actual, threatened, or asserted) or litigation, shall be reasonably
satisfactory to the Company, and Company may participate in such defense at
their expense, and provided, further, that the omission by Company to give
notice as provided herein shall not relieve Purchasing Parties of their
obligations hereunder except to the extent that the omission results in a
failure of actual notice to the Purchasing Parties and Purchasing Parties are
damaged solely as a result of the failure to give notice.  No Purchasing Party,
in the defense of any such claim or litigation, shall, except with the consent
of the Company, consent to the entry of any judgment or decree or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to Company of a release from all liability in respect
to such claim or litigation, and no Purchasing Party shall have liability with
respect to any payment made by the Company in connection with the settlement,
satisfaction, or compromise of any claim unless the Purchasing Parties shall
have approved thereof in advance in writing, which approval shall not
unreasonably be withheld or delayed.  If the Company shall not have received
notice that the Purchasing Parties shall assume the defense of such claim within
twenty (20) days after the notice is sent to the Purchasing Parties of the
existence of such claim, the Company shall be free to proceed with the defense
of such claim.  Each such notice shall be accompanied (or followed as promptly
as is reasonably practicable after the amount of such Loss becomes determinable)
by a certificate signed by the President of Purchaser and setting forth in
reasonable detail the calculation of the amount of such Loss in accordance with
the provisions hereof, and accompanied by copies of all relevant documents and
records.  The omission to give such notice or provide such certificate by
Company shall not relieve Purchasing Parties of their obligation under this
Section 7.2 except to the extent such omission results in a failure of actual
notice to the Purchasing Parties and Purchasing Parties are damaged solely by
such failure to give notice.  No Loss shall be considered to have occurred with
respect to any payment made by any Company in settlement, satisfaction, or
compromise of any claim unless the Purchasing Parties shall have approved
thereof in advance and in writing.


8.          INDEMNIFICATION BY COMPANY.


8.1           Indemnification.


(a)
The Company hereby agrees to indemnify, defend, and hold Purchaser and the
Purchasing Parties harmless from and against the amount of Loss to Purchasing
Parties occasioned or caused by, resulting from, or arising out of:



 
(i)  Any failure by the Company to perform, abide by, or fulfill any of the
agreements, covenants, or obligations set forth in or entered into, in
connection with this Agreement to be so performed or fulfilled by the Company.



 
(ii)  Any material inaccuracy in or breach of any of the representations or
warranties set forth in this Agreement, or any certificate or Schedule or other
writing furnished pursuant hereto.



 
(iii)  Any claim, known or unknown, arising out of or by virtue of or based upon
any liability or obligation of the Company.

 
- 20 -

--------------------------------------------------------------------------------



 
 
(iv)  Any claim, known or unknown, arising out of, or by virtue of, or based
upon any contract or agreement of the Company or any failure by the Company to
have performed any obligation or satisfied any liability thereunder to the
extent required to be performed or satisfied at or prior to the Closing, or is
not set forth (or described) in writing and furnished or made available to
Purchasing Parties pursuant hereto.



 
(v)  Any liability or obligation for any tort or any breach or violation of any
contractual, quasi-contractual, legal, fiduciary, or equitable duty by the
Company, whether before, at, or after the Closing.



 
The amount of any Loss shall be the amount of cash reimbursement or set-off
that, when received by the Purchasing Party or Purchasing Parties incurring such
loss, shall place such Purchasing Party or Purchasing Parties in the same
financial position it or they would have been in if such Loss has not occurred.



8.2           Notice of Claim.  Purchasing Parties shall give prompt written
notice to the Company of any claim (actual or threatened) or other event that in
the judgment of either Purchasing Party might result or has resulted in a Loss
by a Purchasing Party hereunder, and the Company shall have the right to assume
the defense of such claim or any litigation resulting therefrom; provided that
counsel for the Company, who shall conduct the defense of such claim (actual,
threatened, or asserted) or litigation, shall be reasonably satisfactory to the
Purchasing Parties, and Purchasing Parties may participate in such defense at
their expense, and provided, further, that the omission by Purchasing Parties to
give notice as provided herein shall not relieve the Company of its obligations
hereunder except to the extent that the omission results in a failure of actual
notice to the Company and the Company is damaged solely as a result of the
failure to give notice.  The Company, in the defense of any such claim or
litigation, shall not, except with the consent of each Purchasing Party, consent
to the entry of any judgment or decree or enter into any settlement that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to Purchasing Parties of a release from all liability in respect to
such claim or litigation, and the Company shall not have liability with respect
to any payment made by a Purchasing Party in connection with the settlement,
satisfaction, or compromise of any claim unless the Company shall have approved
thereof in advance in writing, which approval shall not unreasonably be withheld
or delayed.  If the Purchasing Parties shall not have received notice that the
Company shall assume the defense of such claim within twenty (20) days after the
notice is sent to the Company of the existence of such claim, the Purchasing
Parties shall be free to proceed with the defense of such claim.  Each such
notice shall be accompanied (or followed as promptly as is reasonably
practicable after the amount of such Loss becomes determinable) by a certificate
signed by the President of Purchaser and setting forth in reasonable detail the
calculation of the amount of such Loss in accordance with the provisions hereof,
and accompanied by copies of all relevant documents and records.  The omission
to give such notice or provide such certificate by Purchasing Parties shall not
relieve the Company of its obligation under this Section 8.2 except to the
extent such omission results in a failure of actual notice to the Company and
the Company is damaged solely by such failure to give notice.  No Loss shall be
considered to have occurred with respect to any payment made by any Purchasing
Parties in settlement, satisfaction, or compromise of any claim unless the
Company shall have approved thereof in advance and in writing.


9.          BROKERAGE FEE.


Purchaser, Merger Subsidiary and the Company each represent that no broker
(other than Capital Group Communications, Inc. (the "Finder")) has been involved
in this transaction and each party agrees to indemnify and hold the others
harmless from payment of any brokerage fee, finder's fee, or commission claimed
by any party who claims to have been involved because of association with such
party; provided that the Company shall (pursuant to an agreement between the
Company and Finder) pay all fees owed to the Finder in connection with this
transaction.
 
- 21 -

--------------------------------------------------------------------------------



 
10.        AMENDMENTS; WAIVERS.


This Agreement constitutes the entire agreement of the parties related to the
subject matter of this Agreement, supersedes all prior or contemporary
agreements, representations, warranties, covenants, and understandings of the
parties.  This Agreement may not be amended, nor shall any waiver, change,
modification, consent, or discharge be effected, except by an instrument in
writing executed by or on behalf of the party against whom enforcement of any
amendment, waiver, change, modification, consent, or discharge is sought.


Any waiver of any term or condition of this Agreement, or of the breach of any
covenant, representation, or warranty contained herein, in any one instance,
shall not operate as or be deemed to be or construed as a further or continuing
waiver of such term, condition, or breach of covenant, representation, or
warranty, nor shall any failure at any time or times to enforce or require
performance of any provision hereof operate as a waiver of or affect in any
manner such party's right at a later time to enforce or require performance of
such provision or of any other provision hereof; and no such written waiver,
unless it, by its own terms, explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provision being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision.


11.        TERMINATION OF AGREEMENT.

 
11.1                      Termination.  At any time prior to the Closing Date,
this Agreement may be terminated (i) by the consent of the Purchaser and the
Company, (ii) by the Purchaser if there has been a material misrepresentation,
breach of warranty or breach of covenant by the Company in its representations,
warranties and covenants set forth herein, (iii) by the Company if there has
been a material misrepresentation, breach of warranty or breach of covenant by
the Purchaser in its representations, warranties and covenant set forth herein,
or (iv) by the Purchaser if the conditions stated in Sections 6.5 and 6.6 have
not been satisfied at or prior to July 1, 2009.


   11.2                      Effect of Termination.  If this Agreement shall be
terminated as above provided, all obligations of the parties hereunder shall
terminate without liability of any party to the other; provided, however, that
nothing in this Section 11.2 shall prevent any party from seeking or obtaining
damages or appropriate equitable relief for the breach of any representation,
warranty or covenant made by any other party hereto.


12.        ASSIGNMENT; SUCCESSORS AND ASSIGNS.


This Agreement shall not be assignable by any party without the written consent
of the others.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
- 22 -

--------------------------------------------------------------------------------



 
13.        SEVERABILITY.


If any provision or provisions of this Agreement shall be, or shall be found to
be, invalid, inoperative, or unenforceable as applied to any particular case in
any jurisdiction or jurisdictions, or in all jurisdictions or in all cases,
because of the conflict of any provision with any constitution or statute or
rule of public policy or for any other reason, such circumstance shall not have
the effect of rendering the provision or provisions in question invalid,
inoperative, or unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute, or rule
of public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative, or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative, and enforceable to the maximum extent permitted in such
jurisdiction or in such case.


14.        COUNTERPARTS.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and in pleading or proving any provision of this Agreement it
shall not be necessary to produce more than one such counterpart.  Facsimile
counterparts shall be binding on the parties hereto.


15.        SECTION AND OTHER HEADINGS.


The headings contained in this Agreement are for reference purposes only and
shall not in any way effect the meaning or interpretation of this Agreement.
 
16.        NOTICES.


All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or mailed,
postage prepaid, certified mail, return receipt requested:


(a)
TO PURCHASER, MERGER SUBSIDIARY AND STOCKHOLDERS:  If to Purchaser, Merger
Subsidiary or Stockholders to:



By Design, Inc.
2519 East Kentucky Ave.
Denver, Colorado 80209
Attention:  Deanie C. Underwood
Fax:  303-409-7650
Email:  deanieu@msn.com
 
- 23 -

--------------------------------------------------------------------------------



 
with a copy to:


David Wagner & Associates
8400 East Prentice Ave, Suite 1500
Greenwood Village, Colorado 80111
Attention:  David Wagner
Fax:  303-409-7650
Email:  dwaa2000@yahoo.com


(b)
TO PURCHASER:  If to Purchaser, to:



Asset Holdings Corporation
535 E First Street, 2nd Floor
Tustin, CA 92780
Attention:  Yeota Christie
Fax:  714-730-2017
Email:  yeota.christie@assetholdingscorp.com


with a copy to:


Weintraub Law Group, PC
10085 Carroll Canyon Road
Suite 230
San Diego, California 92131
Attention:  Richard A. Weintraub
Fax:  858-566-7010
Email:  rick@weintraublawgroup.com


 
and/or to such other person(s) and address(es) as either party shall have
specified in writing to the other.

 
- 24 -

--------------------------------------------------------------------------------



 
17.           GENDER.


Whenever used herein, the singular number shall include the plural, the plural
shall include the singular, and the use of any gender shall include all genders.


18.           LAW TO GOVERN.


This Agreement shall be governed by and construed and enforced in accordance
with the law (other than the law governing conflict of law questions) of
Colorado


19.           COURTS.


Any action to enforce, arising out of, or relating in any way to, any of the
provisions of this Agreement may be brought and prosecuted in such court or
courts located in Orange County, California as is provided by law; and the
parties consent to the jurisdiction of the court or courts located in Orange
County, California and to service of process by registered mail, return receipt
requested, or in any other manner provided by law.


19.           ARBITRATION.


If the parties hereto are unable to resolve any dispute with respect to claims
arising hereunder within 30 days of written notice of such dispute by one party
to the others, such dispute shall be settled by compulsory and binding
arbitration by a panel of three arbitrators in accordance with the
JAMS/Endispute, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction.  The parties agree that such
arbitration shall be held in Orange County, California.




[This space left intentionally blank.]


 
- 25 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Purchaser, Merger Subsidiary, Stockholders and the Company
have caused this Agreement to be executed as of the date first above written.
 

 
Asset Holdings Corporation
                   
By:
/s/ Yeota Christie
 
  
 
Yeota Christie, President
           
By Design, Inc.
                   
By:
/s/ Deanie J. Underwood
 
  
 
Deanie J. Underwood
           
BDI Acquisition Corp.
                   
By:
/s/ Deanie J. Underwood
 
  
 
Deanie J. Underwood
                     
/s/ Deanie J. Underwood
 
  
 
Deanie J. Underwood
                     
/s/ Bradley C. Underwood
 
  
 
Bradley C. Underwood
 


 
- 26 -

--------------------------------------------------------------------------------

 



EXHIBIT A
Plan of Merger
 
 
- 27 -

--------------------------------------------------------------------------------


 
 
EXHIBIT B
Certain Defined Terms


"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Section 9601 et seq.), as amended or supplemented from
time to time.


"Contaminant" means any waste, pollutant, hazardous material, hazardous
substance, toxic substance, hazardous waste, special waste, petroleum, or
petroleum-derived substance or waste, or any constituent of any such pollutant
material, substance or waste, including, without limitation, any pollutant
material, substance, or waste regulated under any Environmental Law.


"Environmental Laws" means all federal, state, local, and foreign laws or
regulations, codes, orders, decrees, judgments, or injunctions issued,
promulgated, approved, or entered thereunder relating to pollution or protection
of the environment or occupational health and safety, including, releases or
threatened releases of pollutants, contaminants, chemicals, or industrial, toxic
or hazardous substances, materials, or wastes (including, without limitation,
oil, asbestos, and radiation) into the environment (including, without
limitation, ambient air, surface water, ground water, land surface, or
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals or industrial, toxic, or hazardous
substances, material, or wastes.  Environmental Laws shall include, without
limitation, [HERE INSERT CITATION TO RELEVANT STATE STATUTES], CERCLA, the
Hazardous Material Transportation Act (49 U.S.C. Section 1801 et seq.), the
Solid Waste Disposal Act (42 U.S.C. Section 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Clean Air Act (42
U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), the Occupational Safety and Health Act (29 U.S.C. Section
651 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.), the Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et
seq.), the Medical Waste Tracking Act of 1988, Pub. L. No. 100-582, 102 Stat.
2950 (1988), as such laws have been amended or supplemented from time to time,
and any analogous future federal, or present or future state, local, or foreign,
statutes, ordinances, or bylaws.


"Environmental Liabilities and Costs" means, as to the Seller, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any corporation, partnership, trust, individual, or other entity
("Person"), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute, including, without limitation, any
Environmental Law, permit, order, approval, authorization, license, variance, or
agreement with a federal, state, or local governmental authority or other
person, arising from environmental, health, or safety conditions or a Release or
threatened Release resulting from the past operations of the Seller (or any of
its predecessors in interest), or any release for which the Seller is otherwise
responsible under any Environmental Law.
 
- 28 -

--------------------------------------------------------------------------------



 
"Environmental Lien" means any lien or similar interest in favor of any federal,
state, or local governmental authority for Environmental Liabilities and Costs.


"Release" means, as to the Seller, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, pouring, emptying,
escaping, dumping, discarding, leaching, or migration of a Contaminant into the
indoor or outdoor environment or into or out of any property owned, leased, or
controlled by Seller, including, without limitation, the movement of
Contaminants through or in the air, soil, surface water, groundwater, or
property, including, without limitation, the abandonment or discarding of
barrels, containers, and other closed receptacles containing any contaminant.


"Remedial Action" means all actions necessary to (i) clean up, remove, treat, or
in any other way address Contaminants in the indoor or outdoor environment, (ii)
prevent a Release or condition that is reasonably likely to result in a Release
or minimize further release of Contaminants so they do not migrate or endanger
or threaten to endanger present or future public health or welfare or the indoor
or outdoor environment, or (iii) perform pre-remedial studies and investigations
and post-remedial monitoring and care.
 
- 28 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 





